UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7554



CHARLES M. ANDERSON,

                                              Plaintiff - Appellant,

          versus


BROWN & WILLIAMSON TOBACCO CORPORATION; JACK
LEE; JIM COFFEY, Business Manager, Keen
Mountain Correctional Center; RON ANGELONE;
RICHARD WILSON, Commissary Manager, Keen
Mountain Correctional Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-98-567-R)


Submitted:   February 11, 1999           Decided:   February 24, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles M. Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Anderson appeals the district court’s order dismissing

his civil action.      To the extent that Anderson’s action is consid-

ered as filed pursuant to 42 U.S.C.A. § 1983 (West Supp. 1998), the

district court properly found that Anderson failed to exhaust his

administrative remedies.        See 42 U.S.C.A. § 1997e(a) (West Supp.

1998).     In addition, one of the Defendants, Brown and Williamson

Tobacco Corp., is not a state actor within the meaning of § 1983.

Finally,    to   the   extent   the   action   is   premised   on   diversity

jurisdiction, it appears that complete diversity of citizenship did

not exist; therefore, the district court lacked jurisdiction over

the action.      See 28 U.S.C. § 1332 (1994); Owen Equip. & Erection

Co. v. Kroger, 437 U.S. 365, 373 (1978).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                     AFFIRMED




                                       2